Citation Nr: 1542801	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  07-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active duty service from March 1970 to November 1971.  He was awarded a Combat Infantryman's Badge for service in Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran now resides within the jurisdiction of the Atlanta, Georgia RO. 

In October 2010, the Veteran testified at a hearing before a Veterans Law Judge.   A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the October 2010 hearing has since retired from the Board.  In August 2015, the Board notified the Veteran of this fact, gave him an opportunity to testify at another hearing, and informed him that if he did not respond to this letter in 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  The Veteran has not responded to this letter, and therefore, the Board finds that he does not want another hearing before the Board.

In February 2012, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

In an April 2012 Board decision, the Board granted entitlement to a 70 percent initial rating to the service-connected post traumatic stress disorder (PTSD).  The Board found that the Veteran had raised the issue of entitlement to TDIU and this issue was remanded to the AOJ for additional development.  See Rice v Shinseki, 22 Vet App 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  The Board is satisfied that there has been substantial compliance with the April 2012 remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was provided a VA examination, and the TDIU claim was adjudicated.  

FINDINGS OF FACT

1.  The Veteran's service-connected disability consists of post traumatic stress disorder currently rated at 70 percent from August 25, 2003, resulting in an 70 percent combined rating from August 25, 2003.  

2.  The Veteran had worked in the railroad industry as a mechanic and machinist for 32 years and has a high school education.   

3.  The service-connected disability is not shown to have precluded the Veteran from securing or following all forms of substantially gainful employment consistent with his educational and work background.    


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability by reason of service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in September 2003, February 2005, February 2010, and May 2012, prior to the initial adjudication of the claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records and private medical evidence are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In May 2012, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

The Veteran was afforded a VA examination in June 2012 and medical evidence was obtained as to the nature and severity of service-connected disability and how the disability functionally impacted the Veteran.  The Veteran was afforded VA examinations in March 2005, November 2009, and February 2011 to obtain medical evidence as to the nature and severity of the service-connected PTSD.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the October 2010 hearing, the Veteran was assisted by a representative.  The VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  

The Board finds that the duties to notify and assist the Veteran have been met.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Analysis: Entitlement to TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

Here, the Veteran contends that his service-connected PTSD renders him unable to maintain substantially gainful employment throughout the course of his appeal.  The Veteran's service-connected disability consists of PTSD currently rated at 70 percent from August 25, 2003, resulting in an 70 percent combined rating from August 25, 2003.  Thus, the percentage requirements of § 4.16(a) are met.   

The remaining issue is whether the Veteran's PTSD precludes him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In this regard, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected PTSD prevent him from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The competent and credible evidence shows that the Veteran was employed in a substantially gainful occupation as a mechanic and machinist with the railroad for multiple decades until he became disabled due to a nonservice-connected disability.  

Regarding the Veteran's work and educational background, the evidence shows that the Veteran has a high school education.  He worked in the railroad industry as a mechanic and machinist for 32 years.  See the April 2009 TDIU application and the VA examination reports dated in March 2005, November 2009, and June 2012.  

The weight of the evidence shows that for the time period in question the service-connected PTSD did not preclude the Veteran from engaging in all forms of substantially gainful employment.  The Veteran was afforded several VA examinations during the course of the appeal to determine the severity of his PTSD including the VA examination in June 2012 in which the examiner was specifically asked to opine as to whether the PTSD precluded substantially gainful employment.  

The June 2012 VA psychiatric examination report set forth the Veteran's relevant occupational and education history.  It was noted that the Veteran reported that he most recently worked in the 1990s.  He stated that he was a railroad mechanic for 25-30 years.  The VA examiner noted that according the February 2011 VA examination report, the Veteran reported working for the railroad for 32 to 33 years and he said he left the job due to medical reasons including his back and depression.  The VA examiner noted that the March 2005 VA examination report indicates that the Veteran was medically retired from the railroad after 31 years of service due to degenerative disc disease.  

The June 2012 VA psychiatric examination report set forth the Veteran's relevant social/marital/family history.  The report indicates that the Veteran is divorced two times from the same woman, he has an adult son, and has three friends.  The VA examiner diagnosed PTSD and alcohol abuse, and opined that the level of occupational and social impairment due to the service-connected PTSD is best summarized as mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The GAF score assigned to the PTSD and alcohol abuse was 60.  Global Assessment of Functioning (GAF) scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The VA examiner stated that the Veteran's reported social detachment could be due to either or both the PTSD and alcohol abuse and the PTSD was not severe enough to prevent the Veteran from obtaining or maintaining employment.  It was noted that the Veteran's PTSD was manifested by anxiety.  

The report indicates that the Veteran was administered the Structured Interview of Malingered Symptomatology (SIMS).  The SIMS total score provides an overall estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The Veteran's Total score was elevated above the recommended cutoff score for the identification of likely feigning and the Veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders. 

The VA examiner opined that it was less likely than not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD.  The VA examiner noted that according to March 2005 VA examination report, the Veteran was medically retired due to degenerative disc disease in his back. The VA examiner further noted that the Veteran told him that he was retired due to medical reasons due to a back disability and depression. 

The Veteran was afforded a VA examination in February 2011.  The VA examiner indicated that the claims file was reviewed.  It was noted that the Veteran was currently being treated with anti-anxiety and anti-depressant medication.  The VA examiner noted that the Veteran had mild to moderate social inhibition due to depression and anxiety symptoms.  It was noted that important social events were given up due to substance abuse or recovering from its effects.  With respect to employment, the VA examiner stated that it would be mere speculation to separate the effects of PTSD due to Vietnam from the depression and anxiety related to an accident at work that prompted his retirement after 33 years of service.  

The November 2009 VA examination report indicates that the VA examiner assigned a GAF score of 55 to the PTSD.  With regard to employment, the VA examiner noted that the Veteran had worked for a railroad for 32 years and was retired because of a back condition.

The March 2005 VA examination report indicates that the Veteran reported that the symptoms of PTSD included nightmares; avoidance of thoughts, feelings, and activities associated with his Vietnam experience; increased arousal; depression, including depressed  mood, crying spells, insomnia, decreased energy, anhedonia, and decreased appetite with weight loss; decreased concentration; and making statements about death and suicidal ideation.  With respect to occupational function, the VA examiner noted that the Veteran was medically retired from the railroad in 2001 following 32 years of service and he was medically retired due to degenerative disease of the back.  

The Veteran underwent mental status examination.  The diagnoses were PTSD and major depressive disorder.  The VA examiner assigned a GAF score of 60.  The VA examiner indicated that there were some moderate symptoms of moderate difficulty in social, occupational or school functioning.  The VA examiner indicated that with respect to employment, the Veteran had a difficult time accomplishing tasks due to his poor energy and depressed mood.  It was further noted that the Veteran tended to avoid his family members and only saw them one time per year.  With respect to social relationships, the Veteran reported that he did not have a social life.  

The VA examiners assigned GAF scores for PTSD of 60 (March 2005), 55 (November 2009) and 60 (June 2012).  As noted, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.   

The VA examiners in 2005, 2009, and 2012 all opined that the service-connected PTSD caused mild to moderate social and occupational impairment.  The VA examiner who conducted the June 2012 VA examination opined that it was less likely than not that the service-connected PTSD precluded the Veteran from all forms of substantially gainful employment.  

The Board finds the VA opinions to be highly probative since the VA examiners reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, considered the Veteran's occupational history, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  It is also noted that the examiners took note of the reason the Veteran retired from work, namely a non-service connected back disability.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists and psychiatrists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The weight of the evidence shows that the PTSD causes mild to moderate impairment in occupational and social functioning and the PTSD does not preclude the Veteran from all forms of substantially gainful employment.  The weight of the evidence shows that the Veteran was able to work for 30 years after service until retirement due to a back disability.  

The evidence of record shows that the GAF scores assigned to the PTSD were predominantly in the range of 55 to 60 which is indicative of mild to moderate social and occupational functioning.  See DSM-V.  VA mental health treatment records show a GAF score of 60 in October 2008 and 65 in January 2009.  GAF scores ranging between 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV.  VA mental health treatment records show GAF scores of 55 in August 2009, September 2009, and February 2010 (initial mental health assessment).  

VA mental health treatment records show a GAF scores of 45 in January 2009 and April 2009; the records noted that the Veteran had crying spells and anger and he was upset by a VA letter which indicated that VA believed he was incarcerated.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  Id.  However, as noted, subsequent to these assessments, the Veteran was assessed as having GAF scores of 55 including at the November 2009 VA examination.  The Board finds that the VA mental health treatment records are not sufficient evidence to establish that the PTSD was so severe that it produced unemployability.  

The Veteran submitted medical evidence and statements in support of his claim for TDIU.  In an April 2009 statement, Dr. R.B., a VA medical doctor, noted that the Veteran was a patient at that facility due to his emotional condition, which was manifested by episodes of anger, flashbacks, and nightmares.  It was noted that the Veteran had nightmares and was very depressed.  Dr. R.B. stated that the Veteran was a poor responder to medication, which is the reason that his medications were changed frequently.  Dr. R.B. opined that the Veteran was not employable.  In a February 2012 statement, a VA psychiatrist indicated that the Veteran had chronic PTSD, major depression (single episode), and an anxiety disorder.  The VA psychiatrist stated that the GAF score was 45 and the condition leads to a state of unemployability based on valid and observed symptoms.  

The Board finds that the April 2009 and February 2012 private medical opinions that the Veteran is unemployable to have less probative weight than the VA medical opinions dated in March 2005, November 2009, and June 2012.  The Board does not question the physicians' competence and expertise; however, the opinions have limited probative value because it is unclear whether the physicians considered the Veteran's occupational history in addition to his medical history.  The physicians do not address either the Veteran's 32 year work history with the railroad, or the fact that he medically retired because of a non-service connected back disability, when concluding that the Veteran is unemployable due to PTSD.  On the other hand, the VA examiners who conducted the VA examinations in March 2005, November 2009, and June 2012 considered the Veteran's medical, psychiatric, and occupational history.  The VA examiners considered all of the Veteran's psychiatric symptomatology and his work history, and determined how that symptomatology impacted the Veteran's occupational functioning.  

Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens; supra; see also Prejean; supra.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. at 33;  Bloom v. West, 12 Vet. App. at 187.  For these reasons, the Board finds that the April 2009 and February 2012 VA medical opinions to have limited probative value and are outweighed by the VA medical opinions dated in March 2005, November 2009, and June 2012.   

The Veteran submitted statements and evaluations from private doctors in support of his claim.  In August 2006, the Veteran submitted a statement from a private psychiatrist, Dr. Savino.  It was noted that the Veteran had stopped his medication, had lost weight, was more nauseated, was sloppy in his grooming and was not sleeping.  It was further noted that the Veteran was extremely depressed and appeared at risk for total decompensation as his memories of events in Vietnam became more dominant and controlling.  Dr. J.S. noted that the Veteran had given up social contacts and isolated himself, even from family.  In a February 2007 statement, Dr. Savino indicated that the Veteran retired from his positon with the railroad due to the PTSD.  

In a February 2007 statement, Dr. M.J., M.D. indicated that he treated the Veteran since 1999.  Dr. M.J. noted that the Veteran had been severely depressed for all of those years.  It was noted that, on several occasions, the Veteran had related episodes of flashbacks centering upon his experiences in Vietnam.  On those occasions, he had to fight back tears.  It was noted that the Veteran said he had insomnia and had nightmares when he did sleep.  In addition, it was noted that the Veteran had social anxiety and little interaction with activities outside his home.  He did not participate in any sports, any regular church or leisure activities.  He rarely visited with his family.  Dr. M.J. opined that the Veteran was unemployable.  

In a September 2013 statement of disability, the medical doctor indicated that the Veteran was unemployable due to PTSD which was combat related.  It was noted that the Veteran's present conditions were PTSD, COPD, and a back disorder.    

The Board finds that the private medical opinions that the Veteran is unemployable to have less probative weight than the VA medical opinions dated in March 2005, November 2009, and June 2012.  The Board does not question the private physicians' competence and expertise; however, the opinions are inconclusive and too general, and are not supported by a rationale.  The private physicians provide a general conclusion that the Veteran was unemployable and they do not provide a reason for this conclusion.  The private physicians do not provide an opinion as to the level of severity of the PTSD and do not discuss the Veteran's work background or education history.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens; supra; see also Prejean; supra.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert; supra; Bloom; supra.  For these reasons, the Board finds that the private medical opinions to have limited probative value and are outweighed by the VA medical opinions discussed above. 

There is competent evidence which shows that the Veteran had psychiatric symptoms at the time he stopped working at the railroad in 2001 but this evidence does not establish that a psychiatric disorder such as PTSD led to the unemployability at that time.  In an October 2000 statement, Dr. Walters, a private physician, stated that he was asked by the Railroad Board to provide the Veteran an internal examination with orthopedic involvement.  Dr. Walters indicated that the Veteran had been a machinist for 32 years with the railroad and the Veteran's job involved working on heavy machinery, climbing ladders to the top of trains, lifting heavy equipment, and manipulating and pulling heavy wrenches.  Dr. Walters indicated that the Veteran's major health problem as a back injury and pain due to a fall at work; MRI and myelogram revealed two protruding discs at L-4, 5.  The Veteran was off work for seven months and went back to office work with no strenuous lifting.  The office work job was subsequently eliminated.  It was noted that the Veteran indicated that he believed he has suffered from depression and possible PTSD on and off since his Vietnam service.  Dr. Walters concluded that the Veteran had a moderate disability from his back resulting from old injuries which would prevent him from the demanding physical activity or climbing of trains and pulling on heavy levers.  Dr. Walters also indicated that the Veteran seemed to have some psychiatric problems that were beyond the scope of the evaluation.     

The Board finds that the medical statement from Dr. Walters is not sufficient evidence to establish that the PTSD was so severe that it produced unemployability.  The evaluation report from Dr. Walters shows that the Veteran may have had some impairment due to the psychiatric symptoms at the time he stopped working in 2001 but this evaluation report does not establish that the impairment due to the PTSD precluded all forms of substantially gainful employment.  The record shows that the Veteran was able to work for the railroad for 32 years despite the psychiatric symptoms.  In reaching a TDIU determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The evaluation report by Dr. Walters does not establishes that the PTSD alone precluded the Veteran from substantially gainful employment.  

May 1994 and July 1994 psychiatric evaluation reports for the Railroad Retirement Board indicate that the Veteran had major depression, recurrent, severe, without psychosis.  The psychiatrist stated that the Veteran was not now able to work without restriction in his last occupation and the estimated return to work date was "never."  The May 1994 evaluation report indicates that the Veteran continued to be unable to sleep, he still has severe headaches, agitation, and memory loss.  

The Board finds that the 1994 psychiatric evaluations are not sufficient evidence to establish that the PTSD is currently so severe that it produces unemployability.  The evaluation reports show that at that time, the Veteran may have been unable to work in his past occupation.  However, the evidence of record shows that the Veteran was able to resume his employment with the railroad until his retirement in 2001.   The evaluation reports do not establish that the impairment due to the PTSD precludes all forms of substantially gainful employment during the time period of the appeal.  

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected PTSD, and the Board finds him competent to testify regarding observable symptoms and events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Board finds that the Veteran has limited credibility.  Any assertion by the Veteran that he could not work is undermined by the fact that he was able to work for 30 years as a railroad mechanic until retirement in 2001 due to a non-service related disability.  Further, the June 2012 VA examination report indicates that the SIMS testing showed that the Veteran was prone to exaggeration of his symptoms.  The Board finds that the VA medical opinions to have great evidentiary weight, for the reasons discussed in detail above, and outweigh the Veteran's own lay assertions and statements.  

The Board finds that the weight of the competent and credible evidence shows that while the service-connected PTSD impacted the Veteran's ability to work due to the mild to moderate occupational impairment in functioning, the service-connected PTSD did not preclude all forms of substantially gainful employment.  It is noted that the Veteran currently receives a 70 percent rating for his PTSD, which contemplates significant interference with work.  The weight of the evidence shows that the Veteran had a 30 year work history as a railroad mechanic and he retired in 2001 due to a back disability.  While the Veteran asserts that he missed work due to the service-connected PTSD, it is clear from his work record that the PTSD did not preclude the Veteran from substantially gainful employment as a railroad mechanic for 30 years.  The weight of the evidence establishes that during the entire period of the appeal, the PTSD does not have sufficient impact on the Veteran as to preclude all forms of substantially gainful employment.  Therefore, the Board concludes that the Veteran is not individually unemployable by reason of his service-connected PTSD.  Accordingly, the Veteran's claim is denied.



ORDER

A total rating based on individual unemployability by reason of service-connected disabilities is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


